Title: From James Madison to William C. C. Claiborne, 9 April 1804
From: Madison, James
To: Claiborne, William C. C.



Sir.
Department of State April 9th. 1804.
Since my letter of the 2d: instant the last mail has brought several from you and General Wilkinson, which having been forwarded to the President I cannot refer to them by dates. Instead of the Passports for the inhabitants of Louisiana, the form of which you have enclosed, I request you to issue those which I now transmit. By the next mail I shall forward an additional number. You will be pleased to keep a register of the names of the persons to whom they are issued, the dates and the evidence on which they issue; of which register certified transcripts should from time to time be forwarded to this Department. The manner of filling the blanks is pointed out in one of them.
The question which you suggest as likely to arise after the termination of the functions of the French & Spanish Commissioners, concerning their inviolability, under the Law of Nations and in particular whether they will be privileged against suits, is so novel and so delicate that I should not willingly express my opinion concerning it until I have consulted the President, who is absent at Monticello. But it is to be expected that no delay will have been made by them in retiring after the exicution [sic] of their trusts, and thereby a decision [upon] a doubtful question of importance will be precluded.
The remarks of Dr. Watkins, in the report of his tour among the commandancies along the river will be duly considered, but so far as they invite to measures within the sp[h]ere of the Legislature, it was unfortunate that it did not come to hand before the rising of Congress.
Enclosed is a part of the laws of the last Session, which you will be pleased to put into the hands of Mr. Lyon or some other printer of a Gazette. They will be followed by a further quantity next week. The compensation will be at the rate of fifty Cents per page of the copy.

The Treaty of cession of Louisiana to Spain in 1762. and her Act of acceptance have never been made public. The letter of the King of France to his Governor to make the delivery to the Spanish authorities of which a copy is enclosed refers to them as to be recorded at New Orleans; and as they may have an interresting application to the question whether the cession to the United States, includes West Florida, I request you to have a search made for them, and transmit copies of them both by Mail and by Sea, if opportunity should serve, to promote their early receipt. Any other documents tending to the same purpose which the registers of the Province may afford will be acceptable to us. I am &c.
James Madison.
